Citation Nr: 1146177	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-17 759 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than July 10, 2002, for the grant of service connection for headaches based on clear and unmistakable error in a July 1997 rating decision denying service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In an Informal Hearing Presentation submitted to the Board in November 2011, the Veteran's representative argued that an earlier effective date for the grant of service connection for headaches is in order because the Veteran filed a timely notice of disagreement with the July 1997 rating decision denying service connection for headaches.  This matter has not been developed for appellate consideration or even addressed by the RO.  Therefore, it is not properly before the Board at this time and is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran has not identified an error of fact or law in the July 1997 rating decision that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSION OF LAW

The Veteran has failed to raise a valid claim of CUE in the July 1997 rating decision that denied service connection for headaches.  38 C.F.R. § 3.105(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an earlier effective date for grant of service connection for migraine headaches on the basis of CUE.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The United States Court of Appeals for Veterans Claims (Court) has commented that CUE claims are not conventional appeals and are fundamentally different from any other kind of action in the VA adjudication process in that the alleged error must be based upon the evidentiary record as it existed at the time of the challenged decision.  Accordingly, the Court has held that the duty to notify and the duty to assist provisions of the VCAA are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A finally-adjudicated claim is one that has become final by the expiration of one year after the date of notice of disallowance.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).


Analysis

A July 1997 rating decision denied service connection for "headaches, nausea, vomiting and dehydration due to Japanese encephalitis injection" based on a determination the Veteran had not submitted a well-grounded claim.  

The Veteran alleges that the effective date for service connection for migraine headaches should be retroactive to October 1996 when he initially filed a claim.  He contends that the denial in July 1997 was based on semantics as he filed for severe headaches not knowing the actual cause and the current "diagnostical difference is the phraseology."  The Veteran's claim appears to relate to how the RO weighed the evidence, although it is not clear what the Veteran is contending.  In any event, he has not alleged that either the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Moreover, he has not identified any error that is not debateable and would have manifestly changed the outome at the time.  In sum, he has not raised a valid claim of clear and unmistakable error.  Therefore, his appeal must be dimissed.


ORDER

The appeal for an effective date earlier than July 10, 2002, for the grant of service connection for migraine headaches based on clear and unmistakable error in a July 1997 rating decision denying service connection for headaches is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


